Exhibit 32.1 CERTIFICATION Debra Smithart-Oglesby Interim Chief Executive Officer of Denny’s Corporation and F. Mark Wolfinger Executive Vice President, Chief Administrative Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Denny’s Corporation (the “Company”) on Form 10-Q for the period ended September 29, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Debra Smithart-Oglesby, Interim Chief Executive Officer of the Company, and I, F. Mark Wolfinger, Executive Vice President, Chief Administrative Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 3, 2010 By: /s/ Debra Smithart-Oglesby Debra Smithart-Oglesby Interim Chief Executive Officer Date: November 3, 2010 By: /s/ F. Mark Wolfinger F. Mark Wolfinger Executive Vice President, Chief Administrative Officer and Chief Financial Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Denny’s Corporation and will be retained by Denny’s Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
